Citation Nr: 9901183	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-24 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to August 
1966.

This matter comes to the Board of Veterans Appeals (Board) 
on appeal of an October 1995 rating decision of the RO.



REMAND

The veteran contends that he has PTSD as a result of 
incidents which allegedly occurred during service.  

The veteran was afforded a VA examination in July 1995.  At 
that time, the veteran reported that, while serving in 
Vietnam with the 102nd Engineers, he had participated in 
several firefights and had directly witnessed casualties, 
including several close friends and civilians.  He also 
indicated that he had been exposed to incoming mortars, 
rockets, automatic weapons and grenades and noted one 
particularly stressful incident which occurred when returning 
from leave to Saigon and he was caught up in a fire fight 
in the streets.  Based on an examination and the veterans 
reported stressors, the examining physician diagnosed post-
traumatic stress disorder and depressive disorder with 
psychotic features secondary to PTSD.

In a subsequent statement submitted by the veteran, he 
further described his experience in Saigon upon returning 
from leave and included allegations of stress resulting from 
racism within the military.  

The Board notes that the RO has not attempted to assist the 
veteran in verifying his alleged stressors.  This development 
must be accomplished prior to appellate handling of this 
matter.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any psychiatric disorder, including PTSD, 
since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
and associate them with the claims 
folder.  

2.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He should be told that the information is 
necessary to obtain supportive evidence 
of the stressful events.  Based on the 
veterans response, the RO should 
undertake to verify any reported stressor 
or stressful event in service, as noted 
by the veteran.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and etiology of his 
claimed psychiatric disorder.  All 
indicated tests must be conducted.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should specifically 
include or exclude a diagnosis of PTSD 
and should discuss the medical reports 
which show the diagnosis of PTSD.  If 
PTSD is diagnosed, the criteria upon 
which such diagnosis is made, including 
identification of the stressor(s), should 
be indicated, to include what evidence 
constituted an independently verified 
stressor.  The examiner must make any 
diagnosis of PTSD based on the diagnostic 
criteria set forth in DSM-IV.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veterans claims folder. 

4.  After the development requested 
hereinabove has been completed to the 
extent possible, the RO should again 
review the veterans claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 2 -
